DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 3/14/2022 have been received and entered. Claims 1 and 6 have been amended. Claims 5 and 10 have been cancelled. Claims 1-4 and 6-9 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 6, the cited prior art of record Whetsel (US 6326801) discloses wafer of semiconductor material with dies, probe areas and leads, and other prior art Matsushita et al (US 20090117673) discloses failure detecting method, failure detecting apparatus, and semiconductor device manufacturing method, either singularly or in combination, fail to anticipate or render obvious to teach the interrelationship performance operation in combination with all other limitations in the claimed invention as defined by the applicant of a method and a system for detecting an abnormal die comprising: calculating a difference between a value of an electrical characteristic of each of the surrounding dies and a value of an electrical characteristic of the target dies to obtain a plurality of electrical characteristic deviations, wherein the electrical characteristic deviations correspond to the surrounding dies, respectively; ranking a plurality of absolute values of the electrical characteristic deviations to generate a ranking result, and determining a plurality of characteristic-related dies from the surrounding dies in accordance with the ranking result; determining a target-related area in accordance with the position of the target die; determining at least one target-related die from the characteristic-related dies in accordance with the target-related area; and determining whether the target die is qualified in accordance with the at least one target-related die, and comprising: judging whether a number of the at least one target-related die is more than a predetermined value; wherein when the number of the at least one target-related die is more than the predetermined value, the target die is determined to be unqualified as the abnormal die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Matsushita et al (US 20090117673) discloses failure detecting method, failure detecting apparatus, and semiconductor device manufacturing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865